Citation Nr: 1109846	
Decision Date: 03/11/11    Archive Date: 03/24/11	

DOCKET NO.  05-14 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and polysubstance abuse secondary thereto.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from December 1982 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the VARO in Los Angeles, California, that denied entitlement to the benefit sought.  The case was previously before the Board in February 2009 at which time it was remanded for further development.  The case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  There is no credible supporting evidence verifying the occurrence of any claimed inservice stressor.

2.  It is not shown that the Veteran has a chronic acquired psychiatric disorder related to her active service.


CONCLUSION OF LAW

The criteria for service connection for a chronic acquired psychiatric disorder, to include PTSD and polysubstance abuse secondary thereto, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist.

The Veterans Claim Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefines VA's duty to assist the Veteran in the development of a claim.  Regulations amending the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.59(b), apply to all five elements of a service connection claim.  Those elements are:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

To the extent possible, there has been essential compliance with the mandates of the VCAA in this case.  One reason the case was remanded by the Board in November 2009 was to ensure compliance with the VCAA.  A letter was sent by the RO in Huntington, West Virginia, to the Veteran in January 2010 in which she was asked to provide specific details of any personal trauma and incidents or incident which resulted in her developing PTSD.  She was also provided with a questionnaire in which she was asked to provide more specific information with regard to any claimed incidents.  However, in February 2010, the letter was returned to VA with a notation "return to sender."  In February 2010 the Huntington RO sent another letter to the Veteran at a different address.  It was noted that a letter had been sent in January 2010 and was returned from the United States Postal Service as undeliverable.  It was noted that the Postal Service showed an alternate address on the returned-mail envelope.  The address was updated in VA's computer system and the letter was resent in February 2010.  However, that letter was also returned to VA as "undeliverable."  The Court has held that VA's duty to notify and assist a Veteran in developing and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of a Veteran to cooperate with VA in the development of the claim.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board finds that VA has made every effort to locate the Veteran, but has been unsuccessful.  The Veteran herself has some degree of responsibility to keep VA informed as to changes of address.  In this case, she has not done so and the Board is therefore forced to rely on the evidence that is of record.  Accordingly, the Board finds that VA has complied with the VCAA notification requirements to the extent possible.

Pertinent Law and Regulations.

Veterans are entitled to compensation for VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1131.  To establish a right to compensation for a present disability, a Veteran must show:  (1) The existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and that disease or injury incurred in or aggravated during service--the so called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009).  

Service connection may also be granted for disability first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease process was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background and Analysis.

In this case, the Board concludes that service connection for a chronic acquired psychiatric disability, to include PTSD, is not warranted.  A review of the service treatment records is without reference to complaints or findings indicative of the presence of a psychiatric disability.  In her report of medical history made in conjunction with separation examination for purpose of discharge in December 1986, the Veteran denied any psychiatric symptomatology.  She stated she was not in poor health and was not taking any kind of medications.  Clinical evaluation at that time revealed normal psychiatric status.


Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed inservice stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed inservice stressor.  38 C.F.R. § 3.304(f).

When the claimed stressor is not related to combat, a Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown,7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed inservice stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

In this case the Board finds the Veteran did not engage in combat with the enemy for purposes of 38 U.S.C.A. § 1154.  In fact, her reported stressor does not involve combat.  Instead, in July 2003, the Veteran referred to recollections of a personal assault of a sexual nature that she experienced while in teletype training in service.

Medical evidence of record dates from 2003.  At the time of a VA outpatient visit in June 2003, the Veteran referred to having nightmares and recurrent flashbacks of a rape she experienced just one month earlier.  Following evaluation she was given diagnoses of polysubstance abuse, PTSD, and a substance-induced mood disorder. 

Additional evidence includes a June 2004 statement from a VA physician who stated the Veteran was receiving treatment from VA for:  Major depressive disorder, recurrent, moderate; PTSD, moderate to severe; anxiety disorder, not otherwise specified; psychotic disorder, not otherwise specified; and polysubstance abuse, in early full remission.

Subsequently, VA asked the Veteran to provide more specific information with regard to the claimed stressful incident.  However, she has not done so.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street).

Most recently, VA has not been able to contact the Veteran despite its best efforts.  Letters to different addresses for her have been returned as "undeliverable."  Accordingly, the Board is forced to rely on the evidence that is of record and that evidence reflects no credible supporting evidence for the Veteran's claimed stressful incident.  Attempts to verify the stressful incident cannot be made because the evidence of record provided by the Veteran thus far is insufficient to do so.  Absent credible supporting evidence that any claimed inservice stressor occurred--an essential criterion for establishing service connection for PTSD--the claim for service connection for PTSD must be denied.  Additionally, there is no indication that any other psychiatric disorder currently diagnosed is attributable to the Veteran's active service.  In reaching this determination, the Board has considered the benefit of the doubt doctrine; however, in the absence of any credible supporting evidence that the claimed stressful incident occurred, that doctrine is not for application with regard to the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a chronic acquired psychiatric disability, to include PTSD and polysubstance abuse secondary thereto, is denied.



	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


